
	
		II
		112th CONGRESS
		1st Session
		S. 1148
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2011
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  provision of assistance to homeless veterans, to improve the regulation of
		  fiduciaries who represent individuals for purposes of receiving benefits under
		  laws administered by the Secretary of Veterans Affairs, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Veterans Programs Improvement
			 Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. References to title 38, United States Code.
					TITLE I—Homeless veterans matters
					Sec. 101. Enhancement of comprehensive service
				programs.
					Sec. 102. Modification of grant program for homeless veterans
				with special needs.
					Sec. 103. Modification of authority for provision of treatment
				and rehabilitation to certain veterans to include provision of treatment and
				rehabilitation to homeless veterans who are not seriously mentally
				ill.
					Sec. 104. Plan to end veteran homelessness.
					Sec. 105. Extension of certain authorities relating to homeless
				veterans.
					Sec. 106. Reauthorization of appropriations for homeless
				veterans reintegration program.
					Sec. 107. Reauthorization of appropriations for financial
				assistance for supportive services for very low-income veteran families in
				permanent housing.
					Sec. 108. Reauthorization of appropriations for grant program
				for homeless veterans with special needs.
					TITLE II—Fiduciary matters
					Sec. 201. Appointment of caregivers and persons named under
				durable power of attorney as fiduciaries for purposes of benefits under laws
				administered by Secretary of Veterans Affairs.
					Sec. 202. Access by Secretary of Veterans Affairs to financial
				records of individuals represented by fiduciaries and receiving benefits under
				laws administered by Secretary.
					Sec. 203. Confidential nature of credit reports and documents
				pertaining to the appointment of a fiduciary.
					Sec. 204. Authority for certain persons to sign claims filed
				with Secretary of Veterans Affairs on behalf of claimants.
					Sec. 205. Improvement of process for filing jointly for social
				security and dependency and indemnity compensation.
					Sec. 206. Durable power of attorney defined.
					TITLE III—Other administrative and benefits matters
					Sec. 301. Occupancy of property by dependent child of veteran
				for purposes of meeting occupancy requirement for Department of Veterans
				Affairs housing loans.
					Sec. 302. Waiver of loan fee for individuals with disability
				ratings issued during pre-discharge programs.
					Sec. 303. Extension of authority for assistance for individuals
				residing temporarily in housing owned by family members.
					Sec. 304. Indexing of levels of assistance for individuals
				residing temporarily in housing owned by family members.
					Sec. 305. Expansion of eligibility for presidential memorial
				certificates to persons who died in the active military, naval, or air
				service.
					Sec. 306. Automatic waiver of agency of original jurisdiction
				review of new evidence.
					Sec. 307. Extension of authorities of Secretary of Veterans
				Affairs to use information from other agencies.
					Sec. 308. Extension of authority for regional office of
				Department of Veterans Affairs in Republic of the Philippines.
				
			2.References to title
			 38, United States CodeExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 38, United States Code.
		IHomeless veterans
			 matters
			101.Enhancement of comprehensive service
			 programs
				(a)Enhancement of grantsSection 2011 is amended—
					(1)in subsection (b)(1)(A), by striking
			 expansion, remodeling, or alteration of existing facilities, or
			 acquisition of facilities, and inserting new construction of
			 facilities, expansion, remodeling, or alteration of existing facilities, or
			 acquisition of facilities; and
					(2)in subsection (c)—
						(A)in the first sentence, by striking A
			 grant and inserting (1) A grant;
						(B)in the second sentence of paragraph (1), as
			 designated by subparagraph (A), by striking The amount and
			 inserting the following:
							
								(2)The
				amount
								;
				and
						(C)by adding at the end the following new
			 paragraph:
							
								(3)(A)The Secretary may not deny an application
				from an entity that seeks a grant under this section to carry out a project
				described in subsection (b)(1)(A) solely on the basis that the entity proposes
				to use funding from other private or public sources, if the entity demonstrates
				that a private nonprofit organization will provide oversight and site control
				for the project.
									(B)In this paragraph, the term private
				nonprofit organization means the following:
										(i)An
				incorporated private institution, organization, or foundation—
											(I)that has received, or has temporary
				clearance to receive, tax-exempt status under paragraph (2), (3), or (19) of
				section 501(c) of the Internal Revenue Code of 1986;
											(II)for which no part of the net earnings of
				the institution, organization, or foundation inures to the benefit of any
				member, founder, or contributor of the institution, organization, or
				foundation; and
											(III)that the Secretary determines is
				financially responsible.
											(ii)A
				for-profit limited partnership or limited liability company, the sole general
				partner or manager of which is an organization that is described by subclauses
				(I) through (III) of clause (i).
										(iii)A corporation wholly owned and controlled
				by an organization that is described by subclauses (I) through (III) of clause
				(i).
										.
						(b)Grant and per diem payments
					(1)Study and development of payment
			 methodNot later than one
			 year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall—
						(A)complete a study of all matters relating to
			 the method used by the Secretary to make per diem payments under section
			 2012(a) of title 38, United States Code; and
						(B)develop an improved method for adequately
			 reimbursing recipients of grants under section 2011 of such title for services
			 furnished to homeless veterans.
						(2)ConsiderationIn developing the method required by
			 paragraph (1)(B), the Secretary may consider payments and grants received by
			 recipients of grants described in such paragraph from other departments and
			 agencies of Federal and local governments and from private entities.
					(3)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report
			 on—
						(A)the findings of the Secretary with respect
			 to the study required by subparagraph (A) of paragraph (1);
						(B)the method developed under subparagraph (B)
			 of such paragraph; and
						(C)any recommendations of the Secretary for
			 revising the method described in subparagraph (A) of such paragraph and any
			 legislative action the Secretary considers necessary to implement such
			 method.
						(c)Authorization of
			 appropriationsSection 2013
			 is amended by striking subchapter and all that follows through
			 the period and inserting the following: “subchapter amounts as follows:
					
						(1)$150,000,000 for each of fiscal years 2007
				through 2009.
						(2)$175,100,000 for fiscal year 2010.
						(3)$217,700,000 for
				fiscal year 2011.
						(4)$250,000,000 for fiscal year 2012 and each
				fiscal year
				thereafter.
						.
				102.Modification
			 of grant program for homeless veterans with special needs
				(a)Inclusion
			 of entities eligible for comprehensive service program grants and per diem
			 payments for services to homeless veteransSubsection (a) of
			 section 2061 is amended—
					(1)by striking
			 to grant and per diem providers and inserting to entities
			 eligible for grants and per diem payments under sections 2011 and 2012 of this
			 title; and
					(2)by striking
			 by those facilities and providers and inserting by those
			 facilities and entities.
					(b)Inclusion
			 of male homeless veterans with minor dependentsSubsection (b) of such section is
			 amended—
					(1)in paragraph
			 (1), by striking , including women who have care of minor
			 dependents;
					(2)in paragraph
			 (3), by striking or;
					(3)in paragraph
			 (4), by striking the period at the end and inserting ; or;
			 and
					(4)by adding at
			 the end the following new paragraph:
						
							(5)individuals
				who have care of minor
				dependents.
							.
					(c)Authorization
			 of provision of services to dependentsSuch section is further
			 amended—
					(1)by
			 redesignating subsection (c) as subsection (d); and
					(2)by inserting
			 after subsection (b) the following new subsection (c):
						
							(c)Provision
				of services to dependentsA recipient of a grant under subsection
				(a) may use amounts under the grant to provide services directly to a dependent
				of a homeless veteran with special needs who is under the care of such homeless
				veteran while such homeless veteran receives services from the grant recipient
				under this
				section.
							.
					103.Modification of
			 authority for provision of treatment and rehabilitation to certain veterans to
			 include provision of treatment and rehabilitation to homeless veterans who are
			 not seriously mentally illSection 2031(a) is amended in the matter
			 before paragraph (1) by striking , including and inserting
			 and to.
			104.Plan to end veteran homelessness
				(a)In generalNot later than one year after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall submit to
			 Congress a comprehensive plan to end homelessness among veterans.
				(b)ElementsThe plan required by subsection (a) shall
			 include the following:
					(1)An analysis of programs of the Department
			 of Veterans Affairs and other departments and agencies of the Federal
			 Government that are designed to prevent homelessness among veterans and assist
			 veterans who are homeless.
					(2)An evaluation of whether and how
			 coordination between the programs described in paragraph (1) would contribute
			 to ending homelessness among veterans.
					(3)Recommendations for improving the programs
			 described in paragraph (1), enhancing coordination between such programs, or
			 eliminating programs that are no longer effective.
					(4)Recommendations for new programs to prevent
			 and end homelessness among veterans, including an estimate of the cost of such
			 programs.
					(5)A timeline for implementing the plan,
			 including milestones to track the implementation of the plan.
					(6)Benchmarks to
			 measure the effectiveness of the plan and the efforts of the Secretary to
			 implement the plan.
					(7)Such other matters as the Secretary
			 considers necessary.
					(c)Consideration of veterans located in rural
			 areasThe analysis,
			 evaluation, and recommendations included in the report required by subsection
			 (a) shall include consideration of the circumstances and requirements that are
			 unique to veterans located in rural areas.
				105.Extension of
			 certain authorities relating to homeless veterans
				(a)Health care for
			 homeless veteransSection 2031(b) is amended by striking
			 December 31, 2011 and inserting December 31,
			 2014.
				(b)Centers for
			 provision of comprehensive services to homeless veteransSection
			 2033(d) is amended by striking December 31, 2011 and inserting
			 December 31, 2014.
				(c)Property
			 transfers for housing assistance for homeless veteransSection
			 2041(c) is amended by striking December 31, 2011 and inserting
			 December 31, 2014.
				(d)Advisory
			 Committee on Homeless VeteransSection 2066(d) is amended by
			 striking December 30, 2011 and inserting December 30,
			 2013.
				106.Reauthorization
			 of appropriations for homeless veterans reintegration programSection 2021(e)(1) is amended adding at the
			 end the following new subparagraph:
				
					(G)$50,000,000 for each of fiscal years 2012
				and
				2013.
					.
			107.Reauthorization
			 of appropriations for financial assistance for supportive services for very
			 low-income veteran families in permanent housing
				(a)In
			 generalSection 2044(e) is
			 amended—
					(1)in paragraph (1), by adding at the end the
			 following new subparagraph:
						
							(D)$100,000,000 for fiscal year
				2012.
							;
				and
					(2)in paragraph (3), by striking
			 2011 and inserting 2012.
					(b)Technical
			 amendmentParagraph (1) of
			 such section is further amended by striking carry out subsection (a),
			 (b), and (c) and inserting carry out subsections (a), (b), and
			 (c).
				108.Reauthorization of
			 appropriations for grant program for homeless veterans with special
			 needsSection 2061(c)(1) is
			 amended by striking 2011 and inserting
			 2013.
			IIFiduciary
			 matters
			201.Appointment of
			 caregivers and persons named under durable power of attorney as fiduciaries for
			 purposes of benefits under laws administered by Secretary of Veterans
			 Affairs
				(a)In
			 generalSubsection (a) of
			 section 5502 is amended—
					(1)by redesignating
			 paragraph (2) as paragraph (4); and
					(2)in paragraph (1)
			 by striking Where, in and inserting the following:
						
							(2)In the absence of special
				circumstances the Secretary determines necessitate otherwise, payment to a
				fiduciary under paragraph (1) shall be made to the person or entity caring for
				or having primary custody of the beneficiary or the beneficiary's estate,
				including a person or entity who has been named by the incompetent beneficiary
				under a durable power of attorney.
							(3)Where,
				in
							.
					(b)Clarification
			 regarding distribution of benefits when payment suspended or withheld from
			 fiduciarySubsection (d) of such section is amended to read as
			 follows:
					
						(d)(1)All or any part of any
				benefits the payment of which is suspended or withheld under this section may,
				in the discretion of the Secretary, be paid temporarily to the person having
				custody and control of the incompetent or minor beneficiary, to be used solely
				for the benefit of such beneficiary, or, in the case of an incompetent veteran,
				may be apportioned to the dependent or dependents, if any of such
				veteran.
							(2)(A)(i)Any part not so paid
				and any funds of a mentally incompetent veteran not paid to the chief officer
				of the institution in which such veteran is a patient nor apportioned to the
				veterans' dependent or dependents may be ordered held in the Treasury to the
				credit of such beneficiary.
									(ii)All funds so held shall be disbursed
				under the order and in the discretion of the Secretary for the benefit of such
				beneficiary or the beneficiary's dependents.
									(B)(i)Except as provided in
				this subparagraph or as otherwise provided by law, any balance remaining in
				such fund to the credit of any beneficiary may be paid to the beneficiary if
				the beneficiary recovers and is found competent, or if a minor, attains
				majority, or otherwise to the beneficiary's fiduciary, or, in the event of the
				beneficiary's death, to the beneficiary's personal representative.
									(ii)Payment shall not be made to the
				beneficiary's personal representative under clause (i) if, under the law of the
				beneficiary's last legal residence, the beneficiary's estate would escheat to
				the State.
									(iii)In the event of the death of a
				mentally incompetent veteran, all gratuitous benefits under laws administered
				by the Secretary deposited before or after August 7, 1959, in the personal
				funds of patients trust fund on account of such veteran shall not be paid to
				the personal representative of such veteran, but shall be paid to the following
				persons living at the time of settlement, and in the order named:
										(I)The surviving spouse.
										(II)The children (without regard to age
				or marital status), in equal parts.
										(III)The dependent parents of such
				veteran, in equal parts.
										(iv)If any balance remains after the
				application of clause (iii), such balance shall be deposited to the credit of
				the applicable current appropriation, except that there may be paid only so
				much of such balance as may be necessary to reimburse a person (other than a
				political subdivision of the United States) who bore the expenses of last
				sickness or burial of the veteran for such expenses.
									(v)No payment shall be made under
				clauses (iii) or (iv) unless claim therefor is filed with the Secretary within
				five years after the death of the veteran, except that, if any person so
				entitled under such clauses is under legal disability at the time of death of
				the veteran, such five-year period of limitation shall run from the termination
				or removal of the legal
				disability.
									.
				(c)Clarification
			 that definition of fiduciary includes persons named under durable power of
			 attorneySection 5506(1) is
			 amended by inserting , including a person named as an agent under a
			 durable power of attorney before ; or.
				202.Access by Secretary of Veterans Affairs to
			 financial records of individuals represented by fiduciaries and receiving
			 benefits under laws administered by Secretary
				(a)In
			 generalSection 5502, as
			 amended by section 201, is further amended by adding at the end the following
			 new subsection:
					
						(f)(1)The Secretary may require any person or
				State or local governmental entity appointed or recognized as a fiduciary for a
				Department beneficiary under this section to provide authorization for the
				Secretary to obtain (subject to the cost reimbursement requirements of section
				1115(a) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3415)) from
				any financial institution any financial record held by the institution with
				respect to an account of the fiduciary or the beneficiary which contains an
				amount paid by the Secretary to the fiduciary for the benefit of the
				beneficiary whenever the Secretary determines that the financial record is
				necessary—
								(A)for the administration of a program
				administered by the Secretary; or
								(B)in
				order to safeguard the beneficiary's benefits against neglect,
				misappropriation, misuse, embezzlement, or fraud.
								(2)Notwithstanding section 1104(a)(1) of such
				Act (12 U.S.C. 3404(a)(1)), an authorization provided by a fiduciary under
				paragraph (1) with respect to a beneficiary shall remain effective until the
				earliest of—
								(A)the approval by a court or the Secretary of
				a final accounting of payment of benefits under any law administered by the
				Secretary to a fiduciary on behalf of such beneficiary;
								(B)in
				the absence of any evidence of neglect, misappropriation, misuse, embezzlement,
				or fraud, the express revocation by the fiduciary of the authorization in a
				written notification to the Secretary; or
								(C)the date that is three years after the date
				of the authorization.
								(3)(A)An authorization obtained by the Secretary
				pursuant to this subsection shall be considered to meet the requirements of the
				Right to Financial Privacy Act of 1978 (12 U.S.C. 3401 et seq.) for purposes of
				section 1103(a) of such Act (12 U.S.C. 3403(a)), and need not be furnished to
				the financial institution, notwithstanding section 1104(a) of such Act (12
				U.S.C. 3404(a)), if the Secretary provides a copy of the authorization to the
				financial institution.
								(B)The certification requirements of section
				1103(b) of such Act (12 U.S.C. 3403(b)) shall not apply to requests by the
				Secretary pursuant to an authorization provided under this subsection.
								(C)A
				request for a financial record by the Secretary pursuant to an authorization
				provided by a fiduciary under this subsection is deemed to meet the
				requirements of section 1104(a)(3) of such Act (12 U.S.C. 3404(a)(3)) and the
				matter in section 1102 of such Act (12 U.S.C. 3402) that precedes paragraph (1)
				of such section if such request identifies the fiduciary and the beneficiary
				concerned.
								(D)The Secretary shall inform any person or
				State or local governmental entity who provides authorization under this
				subsection of the duration and scope of the authorization.
								(E)If a fiduciary of a Department beneficiary
				refuses to provide, or revokes, any authorization to permit the Secretary to
				obtain from any financial institution any financial record concerning benefits
				paid by the Secretary for such beneficiary, the Secretary may, on that basis,
				revoke the appointment or the recognition of the fiduciary for such beneficiary
				and for any other Department beneficiary for whom such fiduciary has been
				appointed or recognized. If the appointment or recognition of a fiduciary is
				revoked, benefits may be paid as provided in subsection (d).
								(4)For purposes of section 1113(d) of such Act
				(12 U.S.C. 3413(d)), a disclosure pursuant to this subsection shall be
				considered a disclosure pursuant to a Federal statute.
							(5)In this subsection:
								(A)The term financial institution
				has the meaning given such term in section 1101 of such Act (12 U.S.C. 3401),
				except that such term shall also include any benefit association, insurance
				company, safe deposit company, money market mutual fund, or similar entity
				authorized to do business in any State.
								(B)The term financial record has
				the meaning given such term in such
				section.
								.
				(b)Modification of
			 definition of fiduciary To include State and local governmental
			 entitiesSection 5506, as amended by section 201(c), is further
			 amended—
					(1)by inserting
			 or State or local governmental entity after
			 person each place it appears; and
					(2)in paragraph (1),
			 by striking who and inserting that.
					(c)Conforming
			 amendmentSection 5508 is
			 amended—
					(1)by striking or agency both
			 places it appears and inserting or State or local governmental
			 entity; and
					(2)in the heading,
			 by striking institutional.
					203.Confidential
			 nature of credit reports and documents pertaining to the appointment of a
			 fiduciary
				(a)Credit reports
			 and criminal background reportsSection 5507 is amended by adding at the
			 end the following new subsection:
					
						(e)Except as
				provided under section 5701 of this title, credit reports obtained under
				subsection (a)(1)(C) and criminal background reports obtained under subsection
				(b) shall be segregated from the claimant's file and may be disclosed only by a
				signed release executed by the person to whom it
				relates.
						.
				(b)Files, records,
			 and reportsSection 5701 is
			 amended—
					(1)in subsection
			 (a)—
						(A)by inserting
			 (1) before All; and
						(B)by adding at the
			 end the following new paragraph:
							
								(2)All files, records, reports, and
				other papers and documents pertaining to any credit report, criminal background
				evaluation, or financial record obtained in connection with the evaluation,
				appointment, or removal of a person who is considered for appointment or has
				been appointed a fiduciary for a beneficiary under chapter 55 of this title and
				the names and addresses of such persons in the possession of the Department
				shall be confidential and privileged, and no disclosure thereof shall be made
				except as provided in this
				section.
								;
						(2)in subsection
			 (b)—
						(A)by redesignating
			 paragraphs (2) through (6) as paragraphs (3) through (7), respectively;
						(B)by inserting
			 after paragraph (1) the following new paragraph (2):
							
								(2)Except as otherwise provided by law,
				to a person who has submitted personal identifying information, financial
				information, or criminal background information to the Department in connection
				with an appointment as a fiduciary for a beneficiary as to matters concerning
				such person or duly authorized agent or representative of such person upon
				written request of the person or agent.
								;
				and
						(C)in paragraph (3),
			 as redesignated by subparagraph (A)—
							(i)by inserting
			 (A) before When; and
							(ii)by adding at the
			 end the following new subparagraph:
								
									(B)Unless a court orders otherwise, in an
				electronic or paper filing with a court that contains an individual's social
				security number, TIN (within the meaning of section 7701(a)(41) of the Internal
				Revenue Code of 1986), claim number, birth date, the name of an individual
				known to be a minor, the name of an individual who has been determined by the
				Secretary to be incompetent under chapter 55 of this title, or a
				financial-account number, a party or nonparty making the filing shall include
				only the following:
										(i)The last four digits of the
				person's social security number, TIN, or claim number.
										(ii)The year of the individual's
				birth.
										(iii)The initials of the individual
				known to be a minor or determined to be incompetent.
										(iv)The last four digits of the
				financial account number.
										;
				and
							(3)in subsection
			 (h)(2)—
						(A)in subparagraph
			 (A), by striking who has and all that follows through an
			 offer and inserting the following: “who—
							
								(i)has applied for any benefit under
				chapter 37 of this title;
								(ii)is, or is being considered for an
				appointment as, a fiduciary for a beneficiary for monetary benefits provided
				under this title; or
								(iii)has submitted an
				offer
								;
						(B)by redesignating
			 subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively;
			 and
						(C)by inserting
			 after subparagraph (A) the following new subparagraph (B):
							
								(B)verifying, either before or after the
				Secretary has approved a person to serve as a fiduciary for a beneficiary under
				chapter 55 of this title, the creditworthiness, credit capacity, income, or
				financial resources of such
				person;
								.
						204.Authority for certain persons to sign
			 claims filed with Secretary of Veterans Affairs on behalf of claimants
				(a)In generalSection 5101 is amended—
					(1)in subsection (a)—
						(A)by striking A specific and
			 inserting (1) A specific; and
						(B)by adding at the end the following new
			 paragraph:
							
								(2)If an individual has not attained the age
				of 18 years, is mentally incompetent, or is physically unable to sign a form, a
				form filed under paragraph (1) for the individual may be signed by a
				court-appointed representative, a person who is responsible for the care of the
				individual, including a spouse or other relative, or an attorney in fact or
				agent authorized to act on behalf of the individual under a durable power of
				attorney. If the individual is in the care of an institution, the manager or
				principal officer of the institution may sign the
				form.
								;
						(2)in subsection (c)—
						(A)in paragraph (1)—
							(i)by inserting , signs a form on
			 behalf of an individual to apply for, after who applies
			 for; and
							(ii)by inserting , or TIN in the case
			 that the person is not an individual, after of such
			 person; and
							(B)in paragraph (2), by inserting or
			 TIN after social security number each place it appears;
			 and
						(3)by adding at the end the following new
			 subsection:
						
							(d)In this section:
								(1)The term mentally incompetent
				with respect to an individual means that the individual lacks the mental
				capacity—
									(A)to provide substantially accurate
				information needed to complete a form; or
									(B)to certify that the statements made on a
				form are true and complete.
									(2)The term TIN has the meaning
				given the term in section 7701(a)(41) of the Internal Revenue Code of
				1986.
								.
					(b)ApplicabilityThe amendments made by subsection (a) shall
			 apply with respect to claims filed on or after the date of the enactment of
			 this Act.
				205.Improvement of process for filing jointly
			 for social security and dependency and indemnity compensationSection 5105 is amended—
				(1)in subsection (a)—
					(A)by striking shall and
			 inserting may; and
					(B)by striking Each such form
			 and inserting Such forms; and
					(2)in subsection (b), by striking on
			 such a form and inserting on any document indicating an intent
			 to apply for survivor benefits.
				206.Durable power
			 of attorney definedSection
			 101 is amended by adding at the end the following new paragraph:
				
					(34)The term durable power of
				attorney means a written document signed by a person appointing an
				individual to act on the person's behalf for the purposes stated in the
				document and which contains words This power of attorney is not affected
				by subsequent disability or incapacity of the principal, This
				power of attorney becomes effective on the disability or incapacity of the
				principal, or similar words showing the principal's intent that the
				authority conferred on the attorney in fact or agent shall be exercised
				notwithstanding the principal's subsequent disability, incapacity, or
				incompetence.
					.
			IIIOther
			 administrative and benefits matters
			301.Occupancy of
			 property by dependent child of veteran for purposes of meeting occupancy
			 requirement for Department of Veterans Affairs housing loansParagraph (2) of section 3704(c) is amended
			 to read as follows:
				
					(2)In any case in which a veteran is in
				active-duty status as a member of the Armed Forces and is unable to occupy a
				property because of such status, the occupancy requirements of this chapter
				shall be considered to be satisfied if—
						(A)the spouse of the veteran occupies or
				intends to occupy the property as a home and the spouse makes the certification
				required by paragraph (1) of this subsection; or
						(B)a dependent child of the veteran
				occupies or will occupy the property as a home and the veteran’s
				attorney-in-fact or legal guardian of the dependent child makes the
				certification required by paragraph (1) of this
				subsection.
						.
			302.Waiver of loan
			 fee for individuals with disability ratings issued during pre-discharge
			 programsParagraph (2) of
			 section 3729(c) is amended to read as follows:
				
					(2)(A)A veteran described in
				subparagraph (B) shall be treated as receiving compensation for purposes of
				this subsection as of the date of the rating described in such subparagraph
				without regard to whether an effective date of the award of compensation is
				established as of that date.
						(B)A veteran described in this
				subparagraph is a veteran who is rated eligible to receive compensation—
							(i)as the result of a pre-discharge
				disability examination and rating; or
							(ii)based on a pre-discharge review of
				existing medical evidence (including service medical and treatment records)
				that results in the issuance of a memorandum
				rating.
							.
			303.Extension of
			 authority for assistance for individuals residing temporarily in housing owned
			 by family membersSection
			 2102A(e) is amended by striking December 31, 2011 and inserting
			 December 31, 2021.
			304.Indexing of
			 levels of assistance for individuals residing temporarily in housing owned by
			 family membersSection
			 2102A(b) is amended—
				(1)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively;
				(2)in the matter
			 before subparagraph (A), as redesignated by paragraph (1), by inserting
			 (1) before The; and
				(3)by adding at the
			 end the following new paragraph (2):
					
						(2)Effective on October 1 of each year
				(beginning in 2011), the Secretary shall use the same percentage calculated
				pursuant to section 2102(e) of this title to increase the amounts described in
				paragraph (1) of this
				subsection.
						.
				305.Expansion of
			 eligibility for presidential memorial certificates to persons who died in the
			 active military, naval, or air serviceSection 112(a) is amended—
				(1)by inserting
			 and persons who died in the active military, naval, or air
			 service, after under honorable conditions,; and
				(2)by striking
			 veteran’s and inserting deceased
			 individual’s.
				306.Automatic waiver of agency of original
			 jurisdiction review of new evidence
				(a)In generalSection 7105 is amended by adding at the
			 end the following new subsection:
					
						(e)(1)If, either at the time or after the agency
				of original jurisdiction receives a substantive appeal, the claimant or the
				claimant's representative, if any, submits evidence to either the agency of
				original jurisdiction or the Board of Veterans' Appeals for consideration in
				connection with the issue or issues with which disagreement has been expressed,
				such evidence shall be subject to initial review by the Board unless the
				claimant or the claimant's representative, as the case may be, requests in
				writing that the agency of original jurisdiction initially review such
				evidence.
							(2)A
				request for review of evidence under paragraph (1) shall accompany the
				submittal of the
				evidence.
							.
				(b)Effective
			 dateSubsection (e) of such
			 section, as added by subsection (a), shall take effect on the date that is 180
			 days after the date of the enactment of this Act, and shall apply with respect
			 to claims for which a substantive appeal is filed on or after the date that is
			 180 days after the date of the enactment of this Act.
				307.Extension of
			 authorities of Secretary of Veterans Affairs to use information from other
			 agencies
				(a)Authority To
			 obtain information from Secretary of Treasury and Commissioner of Social
			 Security for income verification purposesSection 5317(g) is amended by striking
			 September 30, 2011 and inserting September 30,
			 2016.
				(b)Authority To
			 use data provided by Department of Health and Human Services for purposes of
			 adjusting veterans benefits
					(1)In
			 generalSection 5317A(d) is amended by striking September
			 30, 2011 and inserting September 30, 2021.
					(2)Conforming
			 amendmentSection 453(j)(11)(G) of the Social Security Act (42
			 U.S.C. 653(j)(11)(G)) is amended by striking September 30, 2011
			 and inserting September 30, 2021.
					308.Extension of
			 authority for regional office of Department of Veterans Affairs in Republic of
			 the PhilippinesSection 315(b)
			 is amended by striking December 31, 2011 and inserting
			 December 31, 2012.
			
